In a proceeding for leave to serve a late notice of claim pursuant to General *293Municipal Law § 50-e (5), the petitioner appeals from an order of the Supreme Court, Kings County (R. Goldberg, J.), dated May 15, 1997, which denied the petition.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the denial of leave to serve a late notice of claim was a proper exercise of discretion (see, Shapiro v Town of Clarkstown, 238 AD2d 498), The record indicates that the respondents had no prior knowledge of many of the claims interposed. Moreover, the petitioner’s excuses for failing to serve a timely notice of claim were supported only by conclusory allegations (see, Matter of Finneran v City of New York, 228 AD2d 596). Copertino, J. P., Santucci, Goldstein and Luciano, JJ., concur.